Citation Nr: 1524619	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  06-12 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran had active duty service from July 1991 to August 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In April 2014, the Board denied the claim.  The Veteran appealed, and in February 2015, the United States Court of Appeals for Veterans Claims (Court)  granted a joint motion for remand.

This case consists primarily of documents within the Veterans Benefits Management System (VBMS). Thus, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The parties to the joint motion for remand determined that the April 2014 Board decision of did not provide adequate bases and rationale for denying the instant claim.  The parties further found that a December 2013 VA examiner who provided a negative nexus report failed to consider all pertinent evidence of record.  Therefore, further development is in order.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he identify any health care provider who has treated any low back disorder since April 2014, and whose records have yet to be submitted to VA.  Thereafter, the RO must take appropriate action to associate with the record any outstanding treatment records.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of each and every diagnosed low back disorder.  The examining orthopedist is be provided access to the electronic record, to include Virtual VA and VBMS data bases.  The physician examiner must report that the electronic record has been reviewed. 

Following any necessary testing, the examining orthopedist must opine whether it is at least as likely as not that any currently diagnosed low back disorder is related to service.  A complete rationale must be provided for any opinion offered, and the examiner must discuss the appellant's lay history.  

In this regard, the examining orthopedist is advised that the Veteran's service treatment records show that in November 1994, he complained of back pain.  He reported suffering back trauma in July 1994, when a center tent pole fell on his back from 15 feet while he was bending over.  Physical examination yielded a clinical assessment of soft tissue low back pain.  In August 1995, the Veteran again complained of low back pain after being struck in the back while playing football the previous day.  Physical examination yielded a clinical assessment of mechanical back pain.  

Postservice the Veteran began to receive treatment for back pain from Johnston Chiropractic Clinic beginning in 2002.  This treatment consisted of ultrasounds, spinal manipulation, and muscle stimulation treatments.  Between June 2004 and December 2013 the appellant received treatment from various VA providers.

Again, a complete and fully reasoned rationale is required for any and all opinions expressed.  If the orthopedist determines that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  The Veteran must be given adequate notice of the date and place of any scheduled examination.  In the event that the examination is missed, associate with the record a copy of all notification letters sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 38 C.F.R. § 3.655 (2014).
 
4.  After the requested examination has been completed, review the examination report to ensure complete compliance with the directives of this remand.  The examination report should be returned to the examiner if there is any deficiency.
 
5.  After completion of the above, readjudicate the claim. If the issue remains denied, the Veteran must be furnished a supplemental statement of the case and be afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




